  Case 9:20-cv-00346-TJM-DJS Document 28 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

KEVIN GERVASIO,

                                  Plaintiff,

      vs.                                                      9:20-CV-346
                                                               (TJM/DJS)


RICARDO DIAZ, and ALEZ ROSA,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                   DECISION & ORDER

      The Court referred this pro se civil action, brought pursuant to 42 U.S.C. § 1983, to

Magistrate Daniel J. Stewart for a Report-Recommendation pursuant to 28 U.S.C. §

636(b) and Local Rule 72.3(c). Plaintiff alleges that the Defendants, parole officers, used

excessive force in taking him into custody. Defendants have filed a motion to dismiss.

See dkt. # 20.

      Magistrate Judge Stewart’s Report-Recommendation, dkt. # 26, issued on

September 28, 2020, recommends that the Court deny the motion to dismiss. Plaintiff has

adequately alleged, Magistrate Judge Stewart concludes, that Defendants used excessive

force when they they took him into custody by unnecessarily bending his hand back,

kicking his leg, and throwing him to the ground.

      Neither party objected to the Report-Recommendation, and the time for such

                                               1
  Case 9:20-cv-00346-TJM-DJS Document 28 Filed 02/03/21 Page 2 of 2




objections has passed. After examining the record, this Court has determined that the

Report-Recommendation is not subject to attack for plain error or manifest injustice and

the Court will accept and adopt the Report-Recommendation for the reasons stated

therein.

       Accordingly,

       The Report-Recommendation of Magistrate Judge Stewart, dkt. #26, is hereby

ACCEPTED and ADOPTED. Defendants’ motion to dismiss, dkt. # 20, is hereby DENIED.




IT IS SO ORDERED.



Dated:February 3, 2021




                                             2
